Opinion by
Judge Pryor:
The court below, in the opinion rendered, has placed a proper con*173struction on the will of Eleanor A. Henderson. By the second and third clauses of the will the shares devised to Victoria and Howard L. pass to the next of kin therein named, in the event of their dying without issue. As to the interest of W. N. Henderson there is no limitation nor restriction, and he is vested with the absolute right to his interest. The words “in trust”, if operative, make him his own trustee, and when the testatrix has seen proper not to limit his interest, it would be a strained construction to say that the word “trust” implied that he held his share'on the same terms and conditions as the devise to his sister and his brother Howard. Nor is the chancellor authorized to speculate as to the intention of the devisor, so not only to fix the time or conditions when or upon which Warren’s share is to pass from him, but to designate the persons who are to take on the happening oí the event.

Barnett & Noble, for Eleanor A. Henderson’s Exr.


Barrett & Brown, for Howard L. Henderson.


Walter Evans, for W. N. Henderson.


Isaac Caldwell, for William H. Henderson.

This would be making a will for the testatrix, instead of ascertaining the proper meaning of á will conceded to have been executed by her.
The judgment below is affirmed.